DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This final office action is responsive to Applicant’s submission filed 03/11/2022. Currently, claims 1-30 are pending. Claims 1, 4, 5, 7, 14-16, 19, 20, 22, 25, 29 and 30 have been amended. No claims have been added and/or cancelled. 

Response to Amendment
Applicant’s amendments to claims 1, 7, 15, 16, 22 and 30 are sufficient to overcome the objection to the specification as set forth in the previous action. 

Applicant’s amendments to claims 14 and 29 are sufficient to overcome the rejection of claims 14 and 29 under 35 U.S.C. §112 (2nd paragraph) as set forth in the previous action. 

Specification
Claim 11 recites in part, “wherein the non-browser based application operates offline, further wherein offline means that the non-browser based application receives the digital artifact through a connection of the mobile device to a wireless network…” 
Applicant’s filed specification teaches that “…in one implementation, the mobile application 200 maintains a shopping list 202 for a consumer. Accordingly, consumers have the ability to store their shopping list in their mobile wallet and add, delete, or change items on their shopping list either in offline or online mode. In one implementation, consumers are sent coupons based on items on their shopping list, preferences, previous shopping history, proximity to the physical retail store, or a combination of these parameters, as discussed in Application No. 11/944,267, which is incorporated by reference above.” Paragraph 0021. 
In addition, U.S. Patent Appl. Pub. No. 2008/0052192 (hereinafter ‘192, incorporated by reference) teaches that “[u]sing the client (or mobile application), a user can store digital artifacts (e.g., coupons, tickets, etc.) on a mobile communication device. These digital artifacts are objects that are consumed by a 3rdParty, e.g., a ticket can be redeemed at a theater, and a coupon can be redeemed at the Point-Of-Sale of a retail merchant. Hence, this is a 3 way sync: 1) mobile communication device with server, 2. mobile communication device with 3rdParty Merchant, and 3) server with 3rdParty Merchant. For user’s convenience, redemption of digital artifacts by a 3rdParty must be enabled in an environment with or without network access. For example, a user with an electronic ticket on a mobile communication device may wish to redeem an eTicket at a theater. However, if there is no network access inside the theater, the user will still need access the eTicket on the client. In ONLINE mode, the client will cache (local store) the eTicket (and any other digital artifact.) In the theater, the client (in OFFLINE mode) will be able to redeem the eTicket and update the state of the eTicket on the mobile communication device (e.g., change state from ‘valid’ to ‘redeemed’). This prevents the user from re-using the eTicket. At some point when the mobile communication device re acquires network connectivity, the client will then negotiate with the server and any artifacts with a state change (e.g., ‘valid’ to ‘redeemed’, etc.) on the client are then uploaded to the server (e.g., either in batch mode or one task at a time)”. See paragraph 0112. 
Paragraph 0122 of ‘192 describes that “[i]n general, an electronic ticket can be delivered to a mobile device and allow a consumer admission into a sports venue, entertainment venue (e.g. concert or movies), or other point of sale location either manually if the consumer displays the electronic ticket to an agent who may issue a paper ticket to the consumer or automatically if the consumer waves their cell phone (if equipped with a radio transmitter) over a POS device which contains a radio receiver. In one implementation, an electronic ticket (or tickets) is selected by viewing an image of the venue seating map. The seating map can be rendered on the mobile device. Users can zoom in/out of the seating map. As User zooms in, additional layers (details, info, etc.) is presented. For example, a user can view Venue->Quadrant->Level->Section->Row. The ability to zoom in/out and present additional levels of details can be processed either on the mobile device (Client) or on the Content Server, the end result is an updated image rendered on the mobile device. In one implementation, seats are color coded to represent availability and price. In this manner, seat inventory (what’s available and at what price) can be illustrated graphically. Once user has navigated to lowest level, the image is granular enough to select individual seats. In one implementation, a seat selection will automatically cause a price to be calculated. Any service fee can be included in the ticket price. Once user confirms purchase, reservation request is sent to ticket inventory system. If reservation is successful, a valid electronic ticket is returned to the mobile device.” 
 From the above paragraphs, in an online mode, an electronic ticket or any other digital artifact are downloaded to a mobile device from a remote server (management or content server) when the mobile device is connected to a wireless network. The electronic ticket (or digital artifact) is stored on the mobile device and accessible when the mobile device is not connected to a wireless network (offline mode). The ticket is redeemable at a merchant. The mobile device is updated and status of the ticket changed when the mobile device acquires network connectivity (online mode). 
Accordingly, “offline” in view of Applicant’s specification implies that the non-browser based application is not connected to a wireless network and does not receive digital artifacts (from a remote management or content server) when it is not connected to a wireless network. 
Appropriate correction is required. 
Claim 26 recites similar limitation as set forth claim in 11, and therefore is objected to based on the same rationale.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites in part, 
…the remote management server, 
receives, at the non-browser based application, an identification of one or more products selected from the list of products from the non-browser based application, wherein the non-browser based application receives the identification of the one or more products selected from the list of products through user input via the mobile device display; 
receives, at the non-browser based application, a transaction purchase request from the non-browser-based application, wherein the non-browser based application receives the transaction purchase request through user input via the mobile device display of the mobile device, 
receives information related to the userID and the information related to a password; 
after user authentication, transmits the payment method that corresponds to the userID to the transaction server… 

U.S Patent Appl. Pub. No. 2009/0124234 (incorporated by reference, hereinafter ‘234) teaches that “…when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services. FIG. 3 illustrates one implementation of a method 300 for authenticating a user. User input is received (through a mobile communication device) logging into the mobile application service (step 302). In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials (e.g., mobile phone number, 1-time activation code, Wallet PIN, etc.). A session key is generated (step 304). In one implementation, the session key is a unique server-generated session key that is valid only for the duration of a given session. In one implementation, the session key is used to ensure the server can identify the client and ensure that the client has been previously authenticated. Upon a successful login, the server will transfer credentials, service access and privileges (step 306), which are locally cached on the mobile communication device. The service access and privileges control the behavior of the client…” See paragraph 0016. 
In addition, paragraph 0019 of ‘234 teaches that “[0019] For payments (mobile commerce ticket purchase, etc.), in one implementation a user can prevent either fraudulent purchases or accidental purchases by forcing a PIN prompt when a purchase amount exceed a user-specified value. In one implementation, a user can control this behavior globally (e.g., across all users' payment methods) or on a per-payment-method basis. Thus, when a user purchases ticket and selects a payment method (to pay for purchase), if the transaction amount exceeds a specified payment method's limit, the client will trigger and prompt for the PIN. In order to proceed with purchase, the user has to enter the correct PIN. The user's input is validated against the cached PIN on the client. The payment transaction will proceed if validated. Otherwise, an appropriate response is generated to the user. Effectively, this is a mechanism for the user (not the Merchant or Issuing Bank) to throttle/control the dollar amount that can be authorized for various payments and transactions. In the event of a contactless purchase, the client controls the smart chip. In the event of an electronic purchase (ticketing, etc.), a server can manage the controls” 
Applicant’s filed specification teaches user authentication after initiating a purchase. However, these purchases are associated with POS device purchases. See paragraphs 0018-0020 and 0022-0025.
From the above paragraphs, user authentication is performed by the remote management server prior to initiating a transaction using the non-browser based application. Upon a successful user authentication, credentials, service access and privileges (which controls the behavior of the client) are transferred and locally cached on the mobile communication device. 
In addition, it appears the user is authenticated after a transaction is initiated based on a payment limit condition. The user is authenticated using the mobile device in the event of contactless purchases, and remote management server in the event of electronic purchases.
Accordingly, user authentication is performed at the remote server prior to using the non-browser based application to initiate a transaction purchase request from the non-browser based application on the mobile device. 
Applicant is respectfully requested to particularly point out portions of the disclosure that shows support for user authentication after initiating a transaction and prior to transmitting payment method from the remote management server to the transaction server.  
Claim 16 recites similar limitations as set forth in claims 1, and therefore is rejected based on the same rationale. 
Claims 2-15 and 17-30 are rejected based on their dependence, directly or indirectly from claim 1 or 16. 

Claims 1-30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without “user authentication at a remote management server based on user input login information and prior to initiating a transaction using a non-browser based application executing on a mobile device”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 recites in part, 
“after receiving the transaction purchase request from the non-browser based application, receiving user input login information including information related to a user ID; and 
after user authentication based on the user input login information, transmitting the payment method that corresponds to the userID to a transaction server which processes the transaction using the payment method that corresponds to the userID…” 
However, the claim fails to include that user authentication is performed at a remote management server based on user input login information prior to initiating a transaction. The user input login information is received and transmitted via the non-browser based application to the remote server. The remote server authenticates the user and transmits the payment method to the transaction server. In addition, the remote management server authenticates a user when the transaction amount exceeds a specified payment method’s limits in the event of electronic purchase.  See U.S. Patent Appl. Pub. No. 2009/0124234, paragraphs 0003, 0016 & 0019. 
User authentication at the remote server prior to initiating a transaction is critical or essential to the practice of the invention. 
Claim 16 recites similar limitations as set forth in claim 1, and therefore is rejected based on the same rationale.
Claims 2-15 and 17-30 are rejected based on their dependence on claims 1 or 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites in part, 
… after receiving the transaction purchase request from the non-browser based
application, receiving user input login information including information related to a user ID; and 
after user authentication based on the user input login information, transmitting the payment method that corresponds to the userID to a transaction server which processes the transaction using the payment method that corresponds to the userID…: 
The claim fails to define what structural element/feature receives the user login information, performs the user authentication, and transmits the payment method to the transaction server. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention. Appropriate correction is required. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application Nos. 15/076,578 and 14/253,648 (now U.S. Patent Nos. 10,699,259 and 10,825,007), as well as the inspection of relevant prior art including patent literature and non-patent literature, claims 1-30 are allowable over prior art as there has not been any prior art references or combination there that has been identified to read over the claimed invention.
None of the prior art, single or in combination, teaches a non-browser based application operating on a mobile device for processing a transaction between the mobile device and a remote management server. The non-browser based application receives product selection and user login information for transmission to the remote management server. The remote management server authenticates the user and processes the transaction via a transaction server using a payment method, as recited in claims 1 and 16. 

Response to Arguments
Applicant’s arguments, see pages 2-4, filed 03/11/2022, with respect to claims 1, 9, 16 and 24 have been fully considered and are persuasive. The objection of claims 1, 9, 16 and 24 has been withdrawn. 

Applicant's arguments filed 03/11/2022 with respect to objection to the specification (claims 11 and 26) have been fully considered but they are not persuasive. 
Applicant’s filed specification teaches that “…in one implementation, the mobile application 200 maintains a shopping list 202 for a consumer. Accordingly, consumers have the ability to store their shopping list in their mobile wallet and add, delete, or change items on their shopping list either in offline or online mode. In one implementation, consumers are sent coupons based on items on their shopping list, preferences, previous shopping history, proximity to the physical retail store, or a combination of these parameters, as discussed in Application No. 11/944,267, which is incorporated by reference above.” Paragraph 0021. 
In addition, U.S. Patent Appl. Pub. No. 2008/0052192 (hereinafter ‘192, incorporated by reference) teaches that “[u]sing the client (or mobile application), a user can store digital artifacts (e.g., coupons, tickets, etc.) on a mobile communication device. These digital artifacts are objects that are consumed by a 3rdParty, e.g., a ticket can be redeemed at a theater, and a coupon can be redeemed at the Point-Of-Sale of a retail merchant. Hence, this is a 3 way sync: 1) mobile communication device with server, 2. mobile communication device with 3rdParty Merchant, and 3) server with 3rdParty Merchant. For user’s convenience, redemption of digital artifacts by a 3rdParty must be enabled in an environment with or without network access. For example, a user with an electronic ticket on a mobile communication device may wish to redeem an eTicket at a theater. However, if there is no network access inside the theater, the user will still need access the eTicket on the client. In ONLINE mode, the client will cache (local store) the eTicket (and any other digital artifact.) In the theater, the client (in OFFLINE mode) will be able to redeem the eTicket and update the state of the eTicket on the mobile communication device (e.g., change state from ‘valid’ to ‘redeemed’). This prevents the user from re-using the eTicket. At some point when the mobile communication device re-acquires network connectivity, the client will then negotiate with the server and any artifacts with a state change (e.g., ‘valid’ to ‘redeemed’, etc.) on the client are then uploaded to the server (e.g., either in batch mode or one task at a time)”. See paragraph 0112. 
Paragraph 0122 of ‘192 describes that “[i]n general, an electronic ticket can be delivered to a mobile device and allow a consumer admission into a sports venue, entertainment venue (e.g. concert or movies), or other point of sale location either manually if the consumer displays the electronic ticket to an agent who may issue a paper ticket to the consumer or automatically if the consumer waves their cell phone (if equipped with a radio transmitter) over a POS device which contains a radio receiver. In one implementation, an electronic ticket (or tickets) is selected by viewing an image of the venue seating map. The seating map can be rendered on the mobile device. Users can zoom in/out of the seating map. As User zooms in, additional layers (details, info, etc.) is presented. For example, a user can view Venue->Quadrant->Level->Section->Row. The ability to zoom in/out and present additional levels of details can be processed either on the mobile device (Client) or on the Content Server, the end result is an updated image rendered on the mobile device. In one implementation, seats are color coded to represent availability and price. In this manner, seat inventory (what’s available and at what price) can be illustrated graphically. Once user has navigated to lowest level, the image is granular enough to select individual seats. In one implementation, a seat selection will automatically cause a price to be calculated. Any service fee can be included in the ticket price. Once user confirms purchase, reservation request is sent to ticket inventory system. If reservation is successful, a valid electronic ticket is returned to the mobile device.” 
 From the above paragraphs, in an online mode, an electronic ticket or any other digital artifact are downloaded to a mobile device from a remote server (management or content server) when the mobile device is connected to a wireless network. The electronic ticket (or digital artifact) is stored on the mobile device and accessible when the mobile device is not connected to a wireless network (offline mode). The ticket is accessible and redeemable at a merchant when the mobile device is offline. The mobile device is updated and status of the ticket changed when the mobile device acquires network connectivity (online mode). 
Accordingly, “offline” in view of Applicant’s specification implies that the non-browser based application is not connected to a wireless network and does not receive digital artifacts (from a remote management or content server) when it is not connected to a wireless network. 

Applicant's arguments filed 03/11/2022 with respect to the rejection of claims 1-30 under 35 U.S.C. §112 (first paragraph) have been fully considered but they are not persuasive. 
In response to Applicant’s arguments, Examiner respectfully disagrees. 
Each claim is examined and stand on its own merits. Although, claims 6 and 21 incorporate all the limitations of independent claims 1 and 16, claims 1 and 16 fail to recite limitation(s)/feature(s) critical or essential to the practice of the invention. The disclosure does not enable one of ordinary skill in the art to practice the invention without "user authentication at a remote management server", which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d1229, 188 USPQ 356 (CCPA 1976). 

Applicant’s arguments, see pages 16-17, filed 03/11/2022, with respect to claims 1-3, 6, 9-11, 15-18, 21, 24-26 and 30 rejected under the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-15, 18, 19, 22- 25, 28-31, 36, 38, 40 and 42 of U.S. Patent No. 10,248,939; and claims 1-6, 9-11, 13 and 15 rejected under the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 7-15 of U.S. Patent No.10,692,063 have been fully considered and are persuasive.  The rejection of claims 1-6, 9-11, 13, 15-18, 21, 24-26 and 30 has been withdrawn. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687